DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10-15, 16-18, 21, 24, 27, 34, 41, 53, 64, 69, 77-78, 82 and 84 are pending and will be examined on the merits. 

Claim Objections
Claim 11 objected to because of the following informalities:  the claim does not say “and” or “or” between (1) and (2).  For the purpose of compact prosecution, claim 11 will be interpreted as if the word “and” is between (1) and (2).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 13, 15-18, 21, 24, 27, 34, 41, 53, 64, 69, 77-78, 82 and 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as 

Claim 10
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “…wherein said CD44v9 epitope comprises/consists essentially of SEQ ID NO: 43…”, and the claim also recites “… preferably, said antibody or antigen-binding fragment thereof is raised against said isolated CD44v9 epitope, or raised against a fusion protein or chemical conjugate thereof comprising said isolated CD44v9 epitope and a carrier protein (such as albumin, preferably BSA or ovalbumin, or keyhole limpet hemocyanin (KLH)).” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 also recites the limitations “… (e.g., an epitope consisting of SEQ ID NO: 43 plus 1 or 2 residues on the N-terminus of SEQ ID NO: 43, SEQ ID NO: 19 plus 1 or 2 residues on the C-terminus of SEQ ID NO: 43, or SEQ ID NO: 43 plus 1 or 2 residues on both the N-terminus and the C-terminus of SEQ ID NO: 43)” contained 
Claims 11, 13, 15-18, 21, 24, 27, 34, 41, 53, 64, 69, 77-78, 82, and 84 all depend on claim 10 but do not remedy the 112(b) issues of claim 10 and therefore are also rejected. 
For the purpose of compact prosecution, claim 10 will be interpreted to read “An isolated monoclonal antibody, or an antigen-binding fragment thereof, that specifically binds a CD44v9 epitope, wherein said CD44v9 epitope comprises the amino acid sequence of SEQ ID NO: 43.”

Claim 13
Claim 13 recites the limitations “… (e.g., an epitope consisting of SEQ ID NO: 43 plus 1 or 2 residues on the N-terminus of SEQ ID NO: 43, SEQ ID NO: 43 plus 1 or 2 residues on the C-terminus of SEQ ID NO: 43, or SEQ ID NO: 43 plus 1 or 2 residues on both the N-terminus and the C-terminus of SEO ID NO: 43).” contained within parentheses.  It is unclear whether or not the limitations contained within the parentheses are simple examples or whether these limitations are required elements of the claim.
For the purpose of compact prosecution, claim 13 will be interpreted to read: “The isolated monoclonal antibody or antigen-binding fragment thereof according to claim 10, wherein the CD44v9 epitope consists essentially of SEQ ID NO: 43.”


Claim 21
Claim 21 recites the limitation "A polypeptide comprising the HCVR and/or LCVR of claim 10." in the claim.  Claim 10 does not recite any HCVR or LCVR sequences.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 24 and 27 depend on claim 21 but do not remedy the 112(b) issues of claim 21 and are also rejected. 

Claim 53
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 53 recites the broad recitation “…n is an integer from 1 to 20…” and the claim also recites “… (such as from 1-12)…”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purpose of compact prosecution, claim 53 will be interpreted as if the term “(such as from 1-12)” has been deleted.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 10, 12-14, 16-18, 21, 24, 27, 34, 41, 53, 64, 69, 77-78, 82 and 84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Scope of the claimed antibodies and description in specification
	Independent claim 10 is directed towards an isolated monoclonal antibody or antigen-binding fragment thereof specific for an isolated CD44v9 epitope, wherein said CD44v9 epitope comprises SEQ ID NO: 43.  That is to say, independent claim 10 is drawn to a claimed function (specifically binding to the CD44v9 epitope comprising SEQ 

State of the Relevant Art
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level even when the same antigen is bound.  E.g., E.g., Edwards et al, J Mol 
By the time of the filing of the instant application, it was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33; (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.  
But absent the conserved structure provided by all six CDRs of a parental antibody, the skilled artisan generally would not be able to visualize or otherwise a priori, what an antibody with a particular set of functional properties would look like structurally.  As noted, method of making antibodies from any of a variety of species, including humans, to an antigen of interest were well known in the art.  Nevertheless, antibody binding to the same antigen, or even the same epitope on that antigen, can be accomplished with an impressively wide variety of antibody structures, even when the antibodies are limited to those from a particular source.  The skilled artisan therefore understood that antibodies from a variety of different sources may bind the same antigen and even mediate the same functional effects, but differ widely in the details of the structure of their antigen-binding sites, particularly in the amino acid sequence and length of VH-CDR3.
In addition, at the time of filing, it was known that there are many conventional anti-CD44 antibodies disclosed in the prior art and that they are comprised of six distinct CDR sequences.  For example, Bedian (Bedian, et al., WO 2008/079246 A2; Published 03/) teaches on the subject of anti-CD44 antibodies.  These antibodies were known to all have six distinct and disclosed CDRs (Bedian, p 24, line 29- p 25, line 15).  
With respect to epitope binding, Peng (Peng, et al., Chem Biol Interact. 2015 240:336-345) teaches that antibodies which bind the same epitope may have significant differences both in the CDR sequences as well as in Kd.  Peng teaches of two antibodies, 11D8 and B2 18-5, which both bind the same epitope on human butyrylcholinesterase (HuBChE) (Peng, Abstract).  Peng also teaches that, despite binding the same epitope, there are significant differences within both the light and heavy chain CDR sequences of the antibodies 11D8 and B2 18-5 (Peng, p 19, Figure 4).  Peng also demonstrates that that the Kd values differ between the two antibodies by -9 M and B2 18-5 having Kd = 1.29*10-9 M (Peng, p 16, Figure 1).  

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Both the specification and dependent claim 11 disclose the 6 CDR sequences required to form an intact antibody capable of binding the CD44v9 epitope comprising SEQ ID NO: 43, however the scope of the claims encompass all antibodies capable of binding the CD44v9 epitope comprising SEQ ID NO: 43.  As described above, Peng demonstrates that antibodies comprising significantly differing CDR sequences can still bind the same epitope.  Furthermore, the specification provides one combination of 6 distinct CDR sequences.  A single set of 6 CDR sequences does not constitute a representative number of antibody species within the genus of antibodies capable of binding the CD44v9 epitope comprising SEQ ID NO: 43.  
 
Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and 
As noted above, the art generally accepted that the combination of the 3 VH-CDR sequences and 3 VL-CDR sequences of an antibody was the minimum structure essential for binding specificity.  As was also noted above, the specification only disclosed one antibody that binds to a CD44v9 epitope comprising SEQ ID NO:43. Claims 10, 12-14, 16-18, 21, 24, 27, 34, 41, 53, 64, 69, 77-78, 82 and 84 are directed towards a claimed function (specifically binding to the CD44v9 epitope comprising SEQ ID NO: 43) without the required corresponding claimed structure.  Thus, the minimum structure essential for binding specificity is not adequately disclosed.   
In conclusion, the art does not teach and the specification does not disclose a genus of antibodies that bind to CD44v9 epitope comprising SEQ ID NO:43.  Furthermore, a disclosure of one antibody that binds to CD44v9 epitope comprising SEQ ID NO:43 does not permit a skilled artisan to envision a genus of antibodies that can bind to CD44v9 epitope comprising SEQ ID NO:43 as broadly encompassed by the instant claims. Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 depends on claim 10.  As stated above, claim 10 is interpreted as:  “An isolated monoclonal antibody, or an antigen-binding fragment thereof, that specifically binds a CD44v9 epitope, wherein said CD44v9 epitope comprises the amino acid sequence of SEQ ID NO: 43.” Claim 13 recites the transitional phrase “consists essentially of” instead of “comprising” as recited in claim 10. 
MPEP § 2111.03 (III) states: “The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.” 
MPEP § 2111.03 (III) further states: “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."”  
Neither the specification nor the claims clearly indicate what the basic and novel characteristics of the claimed invention actually are.  Hence, the transitional phrase .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 13, 17-18, 34, 41, 64, 69, 77-78, 82 and 84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrlich (Herrlich, et al., US 2002/0160010 A1; Published 10/31/2002).  
	Regarding claims 10 and 13, Herrlich discloses anti-CD44 antibodies that binds to epitopes comprising the variant exon v9 of CD44 (Herrlich, ¶ 0031) and both SEQ ID 2s, Fab’s and Fabs (Herrlich, ¶ 0058).  Regarding claims 34 and 41, Herrlich discloses of a method of producing monoclonal anti-vCD44 antibodies in hybridoma cells (hybridoma cells comprise the antibody they produce) (Herrlich, ¶ 0060), culturing these cells (Herrlich, ¶ 0060) and then purifying the antibodies by immunoabsorption, by immunoaffinity chromatography, by high performance liquid chromatography (HPLC), or by combinations thereof (Herrlich, ¶ 0061).  Regarding claim 64, Herrlich discloses pharmaceutical compositions comprising the antibodies of Herrlich and known carriers or excipients (Herrlich, ¶ 0071).  Regarding claims 69, 77 and 78, Herrlich discloses a method of treating a subject having cancer (a cell-proliferative disorder), the method comprising administering to the subject an effective amount of vCD44 antibodies (which are an antagonist of vCD44), which results in the inhibition of growth of metastatic tumor cells expressing vCD44 (Herrlich, ¶ 0013).  Regarding claim 82, Herrlich discloses an a flow cytometry-based method for determining the presence of CD44v9 comprising contacting cells with vCD44 murine antibodies and then hybridizing the murine antibodies with FITC-labeled sheep anti-mouse antibodies (Herrlich, ¶ 0092).  Regarding claim 84, Herrlich discloses: 1) an a flow cytometry-based method for determining presence and/or absence of CD44v9 in a sample in order to identify the subject expressing CD44v9 in the sample (Herrlich, ¶ 0092) and 2) Herrlich further discloses a method wherein the subject is administered a therapeutically effective amount of the vCD44 .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-14, 17-18, 34, 41, 64, 69, 77-78, 82 and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrlich (Herrlich, et al., US 2002/0160010 A1; Published 10/31/2002).
	The teachings of Herrlich are discussed above.
	Herrlich does not teach the isolated monoclonal antibody or antigen-binding fragment thereof according to claim 10, wherein the CD44v9 epitope is SEQ ID NO: 43 or SEQ ID NO: 44.  The sequence for the v9 exon according to Herrlich (Herrlich, ¶ 0024) is displayed below:

    PNG
    media_image1.png
    64
    414
    media_image1.png
    Greyscale

	The portion underlined in red is instant SEQ ID NO: 43.  The portion underlined in both red and green is instant SEQ ID NO: 44.  
.  

Claims 10, 12-14, 17-18, 34, 41, 53, 64, 69, 77-78, 82 and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrlich (Herrlich, et al., US 2002/0160010 A1; Published 10/31/2002) as applied to claims 10, 12-14, 17-18, 34, 41, 64, 69, 77-78, 82 and 84 above and in further view of Kim (Kim, et al., Biomol. Ther. 2015 23(6), 493-509)
	The teachings of Herrlich are discussed above.  Herrlich also teaches that vCD44 imparts metastasizing properties to tumors which were not already metastasizing (Herrlich, ¶ 0009).
	Herrlich does not teach of an immunoconjugate having the formula: 
Ab-[-L-D]n,
Wherein:
Ab is an antibody or antigen-binding fragment thereof of instant claim 10 that is covalently linked to one or more units of linker-drug moieties –[-L-D];
L is a linker;
D is a cytotoxic drug;
n is an integer from 1 to 20; 
and wherein each linker-drug moiety may have the same or different linker or cytotoxic drug. 
	Kim, however, makes up for these deficiencies.  
Kim teaches on the subject of conjugating a monoclonal antibody (mAb) with a cytotoxic agent via a linker, forming an ADC (Kim, Abstract).  Kim teaches that ADCs allow for potent cytotoxic drug delivery to tumors with target specificity improved therapeutic efficacy of the mAb (Kim, p 495, ¶ 4).  Kim teaches that antibody target selection is critical for making an efficacious ADC (Kim, p 497, ¶ 1).  Kim teaches that ideal ADCs target tumor-specific antigens that are exclusively and abundantly expressed on tumor cells and seldom expressed on normal cells (Kim, p 497, ¶ 2).  Kim teaches that numerous cytotoxic payloads (e.g. auristatins, maytansinoids, pyrrolbenzodiazepines, etc…) are currently being used as ADC cytotoxic drugs (Kim, p 499, ¶ 6).  Kim teaches 
	It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Herrlich and Kim to arrive at an ADC comprising an anti-vCD44 antibody (which recognizes an epitope on exon v9 of vCD44) covalently linked to 2-4 linker-drug moieties.  One of ordinary skill in the art would be motivated to make such a combination for the purposes of treating or prophylactically treating metastatic cancer.  Kim teaches that ADCs allow for potent cytotoxic drug delivery to tumors with target specificity improved therapeutic efficacy of the mAb (Kim, p 495, ¶ 4).  Kim teaches that ideal ADCs target tumor-specific antigens that are exclusively and abundantly expressed on tumor cells and seldom expressed on normal cells (Kim, p 497, ¶ 2).  Herrlich teaches that vCD44 imparts metastasizing properties on tumors, something standard CD44 is not capable of (Herrlich, ¶ 0009), making it an attractive ADC target.  One of ordinary skill in the art seeking to develop an ADC capable of treating or prophylactically treating metastatic cancer would have a reasonable expectation of success combining the teachings of Herrlich and Kim because: 1) one of ordinary skill in the art would reasonably deduce that an anti-vCD44 antibody would be an attractive choice for the antibody of this ADC because vCD44 is known to impart metastasizing properties on tumors, 2) an antibody recognizing an epitope on exon v9 of vCD44 would direct the cytotoxic drugs to areas in and around metastasizing tumor cells, creating localized high concentrations of cytotoxic drug around said metastasizing tumor cells .  

Claims 10, 12-14, 16-18, 34, 41, 64, 69, 77-78, 82 and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrlich (Herrlich, et al., US 2002/0160010 A1; Published 10/31/2002) as applied to claims 10, 12-14, 17-18, 34, 41, 64, 69, 77-78, 82 and 84 above and in further view of Landry (Landry, et al., J. Immunol. Methods 2015 417 86-96).
	The teachings of Herrlich are discussed above.
	Herrlich does not teach that the anti-CD44v9 antibody has a KD of about 10 nm, about 5 nm, about 2 nm, about 1 nm or less.
	Landry, however, makes up for these deficiencies.
	Landry teaches of a study wherein the affinity constants were measured for over 1,410 rabbit mAbs and 45 mouse mAbs (Landry, Abstract).  Landry also teaches that the range of kd’s was between 1*10-3 nM and 20 nM with the median being 6.6 nM (Landry, Abstract).  
	It would be prima facie obvious to one of ordinary skill in the art that the antibody of Herrlich would have a kd within the range recited in claim 16 since the claimed kds s are standard kd for antibodies (Landry, abstract).  One of ordinary skill in the art would have a reasonable expectation of success that the anti-CD44v9 antibody of Herrlich has a kd that is in the range of the kd range of claim 16 since the claimed range standard kd for antibodies.  

Allowable Subject Matter
	Antibody comprising the amino acid sequences of SEQ ID NOs:25-27 and 34-36 is free of prior art.
	The closest prior art for each of the fused CDR triplets is in the table below along with the percent similarity, priority date, description and reference document:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	
Conclusion
Claims 10, 11-15, 16-18, 21, 24, 27, 34, 41, 53, 64, 69, 77-78, 82 and 84 are rejected.
Claim 11 is objected to. 
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643